Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and dependent claims 4-8, 22, 30,37-40 and claim 9 and dependent claims 24, 31-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first 
Claim 1 is amended to recite “an inner layer” comprising carbon-fiber-reinforced thermoplastic plies forming “first, second and third inner sublayers”.  The specification does not describe or define “an inner layer” and does not describe any “inner layer” that comprises “first, second and third inner sublayers”.
Claim 1 is amended to recite “first, second and third intermediate layers”.  The specification does not describe or define “intermediate layers”.
The specification provides Fig. 1A-1D which shows the layers 102, 104 and 106 respectively which are aluminum outer layers, 104 are glass fiber reinforced plies and 106 are carbon fiber reinforced plies.  The specification does describe aluminum layers, 102, are the outer layers.  

    PNG
    media_image1.png
    595
    908
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    581
    1007
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    563
    951
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    542
    914
    media_image4.png
    Greyscale

 	The claims were amended to recite the “first inner sublayer directly contacts the second and third inner sublayers, wherein the second inner sublayer directly contacts the third inner sublayer”.  Fig. 1D above shows an embodiment with 4 carbon plies, equated with the first, second and third sublayers. The specification fails to describe and show where the first sublayer contacts the second and third sublayers.  If assumed that the first sublayer is layer 106D1, second sublayer is 106D2, third sublayer is 106D3, then first sublayer layer 106D1 directly contacts the second sublayer 106D2. The first sublayer 106D1 does not directly contact the third sublayer 106D3. If the first layer is presumed to be 106D2 (in the middle) it would contact both the second and third layer, but then the second and third layers would not be in contact. 
	The claims were amended to recite “each of the first, second and third outer layers (aluminum) directly contacts the respective first, second and third intermediate (glass) layer.  It is understood that one of the first, second or third outer aluminum layers 
	With regard to claim 9, the claims are amended to recite similar limitations to claim 1 with the additional feature that there is a fourth carbon, fourth glass and fourth aluminum layer in each of the plies.  The specification does not disclose or describe inner or intermediate layers.  The specification does not show how a first inner carbon layer directly contacts both the second, third and fourth carbon layer and the second layer directly contacts the third layer.
	With regard to claims 38-40, claim 38 recites wherein the first inner (carbon) sublayer directly contacts the second, third and fourth inner sublayers.  The specification does not disclose embodiments where the first carbon layer contacts the second, third and fourth inner (carbon) sublayers.
With regard to claims 38-40, claim 38 recites wherein the first inner (carbon) sublayer directly contacts the second, third and fourth inner sublayers.  The specification does not disclose embodiments where the first carbon layer contacts the second, third and fourth inner (carbon) sublayers.
With regard to claims 38-40, claim 39 recites wherein the second inner (carbon) sublayer directly contacts the third and fourth inner sublayers.  The specification does not disclose embodiments where the first carbon layer contacts the third and fourth inner (carbon) sublayers.
With regard to claims 38-40, claim 40 recites wherein the third inner (carbon) sublayer does not contacts the fourth inner sublayers.   The specification does not 
The figures above, do not show the claimed features and Fig. 2E below also does not show the first, second and third glass layers in contact as claimed.  It is not clear what embodiments in the specification disclose the features claimed in claims 9 and 38-40.

    PNG
    media_image5.png
    525
    1146
    media_image5.png
    Greyscale

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and dependent claims 4-8, 22, 30,37-40 and claim 9 and dependent claims 24, 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: It is not clear how first sublayer contacts the second and third . 
  Claim 1 was amended to recite “each of the first, second and third outer layers (aluminum) directly contacts the respective first, second and third intermediate (glass) layer.  It is understood that one of the first, second or third outer aluminum layers contacts one of the first, second or third glass layers but each of the three aluminum layers does not contact each of the glass layers.  
With regard to claim 9, the claims are amended to recite similar limitations to claim 1 with the additional feature that there is a fourth carbon, fourth glass and fourth aluminum layer in each of the plies.  The omitted structural cooperative relationships are:   The specification does not show how a first inner carbon layer directly contacts both the second, third and fourth carbon layer and the second layer directly contacts the third layer.
	With regard to claims 38-40, the omitted structural cooperative relationships are: claim 38 recites wherein the first inner (carbon) sublayer directly contacts the second, third and fourth inner sublayers.  The omitted structural cooperative relationships are: The specification does not disclose embodiments where the first carbon layer contacts the second, third and fourth inner (carbon) sublayers.
Claim 38 recites wherein the first inner (carbon) sublayer directly contacts the second, third and fourth inner sublayers.  The omitted structural cooperative 
Claim 39 recites wherein the second inner (carbon) sublayer directly contacts the third and fourth inner sublayers.  The omitted structural cooperative relationships are: The specification does not disclose embodiments where the first carbon layer contacts the third and fourth inner (carbon) sublayers.
Claim 40 recites wherein the third inner (carbon) sublayer does not contacts the fourth inner sublayers.   The omitted structural cooperative relationships are: The specification does not disclose embodiments where the first carbon layer contacts the second, third and fourth inner (carbon) sublayers.  
The figures above, do not show the claimed features and Fig. 2E below also does not show the first, second and third glass layers in contact as claimed.  It is not clear what embodiments in the specification disclose the features claimed in claims 9 and 38-40.
Clarification is required for how the first, second and third layers can all be in contact with each other.
For purposes of examination, the limitations that the first, second and third layers can each contact each other will not be considered.  The office action is interpreting the laminate to include 3-4 aluminum layers stacked and adjacent each other with 1 aluminum layer in contact with a glass layer.  3-4 glass stacked plies adjacent each other wherein in 1 glass layer is in contact with 3-4 carbon plies.  The 3-4 carbon plies are adjacent each other as stacked layers as shown in the figures.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-9, 22 and 24 are rejected under 35 U.S.C. 103 as obvious over Gunnink et al (WO 2004/071761) in view of Morrison et al (US 2006/0142920) and Kalnin et al (US 3,691,000) and Braden et al (US 2010/0127564).
Gunnink is directed to a laminate of at least two plates formed from an aluminum alloy, each with a thickness of less than 1 mm, between which is situated an intermediate layer on the basis of plastic which contains at least two groups of continuous, mutually parallel fibers and is connected to the metal plates. The fibers of two different groups intersect perpendicularly and are selected in pairs from aromatic 
Gunnink teaches a laminate characterized in that the fibers of intersecting groups extend in linear, i. e. unidirectional, manner and are not held in woven form. In order to prevent warping of the laminate because of internal stresses, the laminate according to the invention can be constructed symmetrically relative to a plane through the middle of the thickness of the laminate.  Gunnink teaches that an embodiment of the invention has metal plates with thickness of 0.1 to 0.9 mm, preferably 0.2 to 0.5 mm.  Gunnink teaches the laminate according to the invention can be embodied such that a layer of electrically conductive fibers, such as carbon fibers, is covered on each side with a layer of electrically non-conductive fibers, such as glass or aramid fibers, intersecting the conductive fibers in order to limit galvanic corrosion (page 5, lines 17-28).
Gunnink teaches in addition to metal plates, laminate type B contains fibers of glass and carbon.  The rigid carbon fibers must then extend in the longitudinal direction of the body, wherein they somewhat relieve the load on the stiffeners fixed to the body skin, while the glass fibers extend in peripheral direction of the body. In this direction, the glass fibers give the body the high damage tolerance (page 7, lines 7-13).
Gunnink teaches the plastic can optionally be formed of thermoplastics (page 5, lines 4-15).
Gunnink teaches a carbon fiber layer in thermoplastic adjacent a glass fiber layer in thermoplastic which is adjacent a metal layer.

Gunnink teaches laminates with outer metal layers (2), for example Fig. 4.  Gunnink teaches inner layers of PPDT (4), carbon (8) and PPDT (4) (page 8, lines 27-32).  Gunnink teaches the electrically non-conductive fibers (4) can be aramid or glass and the layers (4) can be glass fibers.  As further shown in Fig. 4, the carbon layer, 8, is the inner layer.  The glass layers 4 are intermediate layers.  The metal layer 2 are outer layers.  The glass layers are intermediate to the inner carbon layer and the outer metal layer.

    PNG
    media_image6.png
    188
    404
    media_image6.png
    Greyscale

Gunnink teaches metallic outer layers as shown in Fig. 2 where the layers 2 are the metal layers.  
Gunnink teaches the laminates are useful for a laminate for skin plating of aviation or space craft.  Gunnink teaches the laminates provide good fatigue resistance in two mutually perpendicular directions and strength and thickness to resist buckling and rigidity (page 6, lines 19-30).
Gunnink differs and does not teach a plurality of aluminum plies, plurality of glass plies nor a plurality of carbon plies.
Morrison is directed to anodized aluminum foil sheets and expanded aluminum foil sheets and composites containing the sheets (ABST).  Morrison teaches anodized aluminum foil sheets and expanded aluminum foil (EAF) sheets and composites containing the same suitable for use as a lightning strike material [0002].  
Morrison teaches the aluminum foil sheets are used in composites for aircraft components [0017].
Morrison teaches the present invention directed to composite structures containing at least one layer of anodized aluminum foil layer. The composite structures may comprise a single layer of anodized aluminum foil or multiple layers of anodized aluminum foil alone or in combination with other additional sheet materials. Suitable additional sheet materials include, but are not limited to, film layers, fiber-containing layers, foam layers, adhesive layers, particulate layers, or combinations thereof. Suitable film layers include, but are not limited to, thermosettable and thermoplastic polymeric films [0100].
Morrison teaches the fiber-containing layers may be formed from a variety of fibers including, but not limited to, polymeric fibers, glass fibers, ceramic fibers, carbon fibers, metallic fibers, natural fibers, or a combination thereof [0101].
Morrison teaches embodiments where there is a top coat layer comprising a polyurethane paint; a top coat primer layer; a static conditioner layer; a fiber-reinforced adhesive ply layer; a primed, anodized expanded aluminum sheet; a glass isolation layer; and a prepreg layer comprising layers of carbon fiber-reinforced epoxy resin matrix material [0118].
 Morrison teaches the prepreg layer of carbon fiber plies can be 6 plies as shown in Table 8 [0157].  
Morrison teaches the layers with thermoplastic resins [0100]. 
Gunnink and Morrison differs and does not teach a plurality of glass fiber reinforced thermoplastic plies.  Gunnink and Morrison teach single glass reinforced ply.
Kalnin is directed to a glass fiber reinforced composite article exhibiting enhanced longitudinal tensile and compressive moduli (Title).  Kalnin teaches the article comprises a plurality of lamina of glass fiber and a plurality of lamina of carbon fiber (col. 2, lines 40-54).  
Kalnin teaches the glass and carbon fibers are impregnated with thermoplastic resins (col. 3, lines 35-40).
Kalnin teaches alternating plies of glass roving B, plies of glass fabric C and plies of carbon fiber A shown in Fig. 4 (col. 10, lines 6-10).
Kalnin teaches a carbon fiber plies adjacent to a glass fiber ply. 
Kalnin teaches embodiments with 2-4 glass roving/fabric plies (B) and (C) as shown in Fig. 3.  Plural, by definition, is more than 1.  The figures show up to (4) glass roving/fabric plies are used.  Kalnin teaches the arrangement of high modulus carbon fiber lamina can be high modulus carbon fiber are substantially flat layer of unidirectional aligned carbon fiber roving and may consist of a plurality of parallel carbon fiber bundles (col. 6, lines 73-75).  The location of the carbon fibers plies is 

    PNG
    media_image7.png
    222
    550
    media_image7.png
    Greyscale


The composite articles are used for structural components, stiffeners, skins composed of materials with metallic materials.
Kalnin teaches the hybrid glass fiber reinforced composite has enhanced longitudinal tensile and longitudinal compressive moduli (col. 2, lines 40-48). 
Kalnin teaches multiple glass fiber plies are used in a laminate with carbon fiber plies.  Kalnin teaches the hybrid glass fiber reinforced composite has enhanced longitudinal tensile and longitudinal compressive moduli (col. 2, lines 40-48). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a laminate with a glass fiber ply adjacent a carbon layer motivated to improve the tensile and compressive properties of the laminate.  It further would have been obvious to employ a plurality of glass fiber plies motivated to improve the tensile and compressive moduli of the laminate.
As to claims 1 and 9, it would have been obvious to one of ordinary skill in the art before the effective filing date to employ metal outer layers and thermoplastic glass 
Gunnink differs and does not teach the metal layer is configured to form first, second and third independent flowpaths.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02
The metal layer inherently provides a current flowpath as evidenced by Braden.
Braden is directed to current return networks (Title).  Braden is directed to a composite moving apparatus made substantially of composites may include a plurality of longitudinal conductive electrical pathways extending along a substantial length of the composite moving apparatus, and a plurality of lateral conductive electrical pathways extending along a substantial lateral width of the composite moving apparatus. The redundant electrical pathways may carry return current, carry fault current, provide grounding, carry lightning current, provide electromagnetic shielding, minimize resistance and voltage differential, and/or provide a bleed path for electrostatic charge (ABST). 
Braden teaches the composite moving apparatus 10 comprises at least one conductive metal structure 44 disposed within the composite moving apparatus 10. The at least one conductive metal structure 44 may comprise a beam, a frame, a bulkhead, a cage, a plate, and/or another type of conductive metal structure. The longitudinal and 
Braden teaches metal sheets of aluminum provide electrical pathways and can be configured in parallel and alternate paths and can allow for return current, fault current, electrostatic and lightning current.
As to claim 1 and 9, it would have been obvious to one of ordinary skill in the art before the effective filing date to employ aluminum in outer layers of composite fibrous structures motivated provide pathways for current in different directions and current in parallel directions and eliminate the build-up of charge within the aircraft structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ an aluminum outer layer motivated to dissipate electrical and static charge.
As to claim 4, Gunnink teaches thermoplastic resin in the glass and carbon plies. Gunnink teaches the plastic can be formed of thermoplastics (page 5, lines 4-15).
As to claims 5-8, Gunnink teaches the glass and carbon fibers layers are impregnated with thermoplastic polymers such as PEEK or PEKK (page 5, lines 4-15).  Gunnink teaches the PEEK or PEKK have higher glass transition temperatures to avoid delamination with the metal plates.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ PEEK or PEKK to avoid delamination with the metal plates.
As to claim 22 and 24, Gunnink in view of Morrison differs and does not teach a glass fiber reinforced thermoplastic plies forming a plurality of sublayers.
Kalnin is directed to a glass fiber reinforced composite article exhibiting enhanced longitudinal tensile and compressive moduli (Title).  Kalnin teaches the article comprises a plurality of lamina of glass fiber and a plurality of lamina of carbon fiber (col. 2, lines 40-54).  
Kalnin teaches the glass and carbon fibers are impregnated with thermoplastic resins (col. 3, lines 35-40).
Kalnin teaches alternating plies of glass roving B, plies of glass fabric C and plies of carbon fiber A shown in Fig. 4 (col. 10, lines 6-10).
Kalnin teaches a carbon fiber plies adjacent to a glass fiber ply. 
Kalnin teaches embodiments with 2 carbon fiber plies (A) as shown in Fig. 3.  Plural, by definition, is more than 1.  Kalnin teaches the arrangement of high modulus carbon fiber lamina can be high modulus carbon fiber are substantially flat layer of unidirectional aligned carbon fiber roving and may consist of a plurality of parallel 

    PNG
    media_image7.png
    222
    550
    media_image7.png
    Greyscale


The composite articles are used for structural components, stiffeners, skins composed of materials with metallic materials.
Kalnin teaches the hybrid glass fiber reinforced composite has enhanced longitudinal tensile and longitudinal compressive moduli (col. 2, lines 40-48). 
Kalnin teaches multiple glass fiber plies are used in a laminate with carbon fiber plies.  Kalnin teaches the hybrid glass fiber reinforced composite has enhanced longitudinal tensile and longitudinal compressive moduli (col. 2, lines 40-48). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a laminate with a glass fiber ply adjacent a carbon layer motivated to improve the tensile and compressive properties of the laminate.  It further would have been obvious to employ a plurality of glass fiber plies motivated to improve the tensile and compressive moduli of the laminate.
As to claims 31-35, Gunnink teaches the glass and carbon fibers layers are impregnated with thermoplastic polymers such as PEEK or PEKK (page 5, lines 4-15).  Gunnink teaches the PEEK or PEKK have higher glass transition temperatures to avoid delamination with the metal plates.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ PEEK or PEKK to avoid delamination with the metal plates.
As to claim 37, Gunnink differs and does not teach 4 carbon fiber reinforced plies. Morrison teaches the prepreg layer of carbon fiber plies can be 6 plies as shown in Table 8 [0157].  
Morrison teaches the layers with thermoplastic resins [0100]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ additional carbon fiber plies motivated to improve the strength of the laminate.

Claim 30 and 36 are rejected under 35 U.S.C. 103 as obvious over Gunnink et al (WO 2004/071761) in view of Morrison et al (US 2006/0142920) and Kalnin et al (US 3,691,000) and Braden et al (US 2010/0127564) and in further view of Carley (US 4,532,169).
As to claims 30 and 36, Gunnink in view of Morrison, Kalnin and Braden differ and do not teach the carbon fiber plies and glass fiber plies have different thermoplastic resins.
Carley is directed to high performance fiber ribbon products of high performance fibers such as carbon fiber plies for prepreg applications (col. 4, Iines29-40).  Carley 
Carley teaches thermoplastic resin materials.  Carley teaches different resins can be used provided the resins are compatible.
Carley teaches the different resins provide process advantages for cleaning and producing small quantities (col. 13, lines 25-36).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ differ thermoplastic resins for the glass and carbon fiber plies motivated to provide a process that facilitates process economics as well as bonding and strength.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1, 4-9, 22, 24 and 30-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7, 11, 12, 14 and 21 of copending Application No. 15/378,931 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the copending application are directed to laminates with an aluminum layer and adjacent carbon fiber plies and glass fiber plies.  Both the instant invention and the copending application require thermoplastic resins of PEEK or PEKK and the thermoplastic resin can be the same or different in the carbon and glass fiber plies.  While the instant invention, is broad in scope and comprises the aluminum, glass and carbon fiber plies, and the copending application consists of the layers and the orientation of carbon fiber layers, as the instant invention is broader in scope, it would encompass the copending invention. The copending application claims the aluminum layer directly contacts the glass composite layer.  While the copending application does not teach current flowpaths, as the structure is the same, it would inherently possess the property and function to be a current flowpath.  While the copending application does not explicitly claim multiple plies, the copending application does not exclude multiple layer embodiments.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4-9, 22, 24 and 30-40  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 10-16, 21 and 22 of copending Application No. 15/378982 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the copending application require an aluminum layer and carbon and glass fiber plies impregnated with thermoplastic resins such as PEEK or PEKK.  While the copending application does not teach current flowpaths, as the structure is the same, it would inherently possess the property and function to be a current flowpath.  While the copending application does not explicitly claim multiple plies, the copending application does not exclude multiple layer embodiments.  The copending application recites an additional layer between the aluminum layer and the glass composite layer, but as copending application does not exclude the additional layer from being a glass composite layer, the instant application is obvious over the copending application.  The copending applications claims 23 and 25 require the additional layer to be an adhesive layer.  As the instant application glass-fiber-reinforced thermoplastic plies include thermoplastic resin and thermoplastic resin is adhesive, the instant application is obvious over the copending application with an additional layer of adhesive.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's amendments and arguments filed 5/18/2020 have been fully considered but they are not persuasive. The amended claims are rejected under 35 USC 112(a) and 112(b).  The subject matter of inner and intermediate layers is not disclosed in the specification and further the order and adjacency (contact) of the layers is not disclosed.  The adjacency (contact) of the different layers is also rejected under 112(b) for omitting the structural relationship between the layers in the laminate.  It is not what order of layer provide a first, second and third layer can be all in contact with each other including where the second and third layers are in contact as well as the first and second and first and third layers.  The figures show a stacked relationship of the layers and this would not provide the claimed contact of the first and second, first and third and second and third layers.
Applicant argues the 35 USC 103 rejection over Gunnink (Roebroeks), Morrison, Kalnin and Braden and states that the claimed order and contact relationships of layers in the amended claims is not taught by the prior art.  As the office action has rejected the amendments as being new subject matter not originally disclose and indefinite for omitting the structural relationship and the office action is interpreting the claims as a stacked layer of first, second and third layers where there is contact of the first and second layers exists, and contact of the second and third layers.  As a second point, as Gunnink and Morrison teach an aluminum outer layer, carbon layer in the center and glass layers in between the carbon and glass isolation layer, the carbon layers are inner layers as claimed and the glass layers are intermediate the aluminum and carbon layers.  For this reason, the previous rejection is maintained and presented in this office action.

New claims 30-40 are rejected as noted above.
The obviousness double patenting rejections are maintained as the copending applications are directed to aluminum, carbon fiber plies and glass fiber plies and instant invention is obvious over the copending applications.
The rejection is revised per the amendment and maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JENNIFER A STEELE/Primary Examiner, Art Unit 1796